              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,
      v.
                                         Case No. 19-00157-01/12-CR-W-DGK
(1) ALEJANDRO DIAZ-SANCHEZ,
a/k/a BARBAS
[DOB: 10/10/1972]

(2) MANUEL PINITU-ROSA,
[DOB: 12/31/1980]

(3) KERVIN GONZALEZ-BERNAL,
[DOB: 08/01/1989]

(5) DARRELL VICTOR,
[DOB: 05/13/1982]

(6) RYAN C. WILLIAMS,
[DOB: 06/24/1978]

(7) AMANDA R. WILLIAMS,
[DOB: 06/15/1981]

(8) ASHLEY M. JORDISON,
[DOB: 06/08/1985]

(9) NICHOLAS M. SHEPARD,
[DOB: 05/05/1980]

(10) AARON M. GROVES,
[DOB: 12/03/1984]

(11) JEREMY SPECKER,
[DOB: 08/25/1985]

and

(12) LORENZO ANTONIO RUIZ,
[DOB: 08/01/1989]
                      Defendants.
                                     1




       Case 4:19-cr-00157-DGK Document 13 Filed 05/09/19 Page 1 of 3
                         MOTION OF THE UNITED STATES FOR
                       CONTINUANCE OF A DETENTION HEARING

       Comes now the United States of America, by the United States Attorney for the Western

District of Missouri, and does hereby move the Court for its order granting a continuance of the

detention hearing as provided by Section 3142(f), Title 18, United States Code.

                                SUPPORTING SUGGESTIONS

       Title 18, United States Code, Section 3142(f) provides that the appropriate judicial officer

shall hold a hearing to determine whether any condition or combination of conditions set forth in

Section 3142(c) will reasonably assure the appearance of a defendant as required and the safety

of any other person and the community when the attorney for the government moves for a

detention hearing provided by said subsection, or upon the appropriate judicial officer’s own

motion, also as provided by Section 3142(f).

       Subsection (f) of Section 3142 provides: “The hearing shall be held immediately upon

the person's first appearance before the judicial officer unless that person, or the attorney for the

government seeks a continuance. Except for good cause, a continuance on motion of the person

may not exceed five days, and a continuance on motion of the attorney for the government may

not exceed three days. During a continuance, the person shall be detained . . . .”




                                                  2




          Case 4:19-cr-00157-DGK Document 13 Filed 05/09/19 Page 2 of 3
       The United States desires the continuance to facilitate the acquisition of additional

information regarding the above defendant, to evaluate the said information, and to prepare for

the hearing.

                                                      Respectfully,

                                                      Timothy A. Garrison
                                                      United States Attorney

                                             By       /s/ Joseph Marquez

                                                      Assistant United States Attorney
                                                      Charles Evans Whittaker Courthouse
                                                      400 East 9th Street, Fifth Floor
                                                      Kansas City, Missouri 64106
                                                      Telephone: (816) 426-3122


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on May 6,
2019, to the Electronic Filing System (CM/ECF) of the United States District Court for the
Western District of Missouri for electronic delivery to all counsel of record.


                                                      /s/ Joseph Marquez
                                                      Assistant United States Attorney




                                                  3




         Case 4:19-cr-00157-DGK Document 13 Filed 05/09/19 Page 3 of 3
